AO I06A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      United States District
                                                                        for the                                          JAN27 ?jl7J
                                                                District of Guam

                                                                                                                  JEANNE G. QUINATA
              In the Matter ofthe Search of                                  ^                                       8tERK SF B0yRf
         (Briefly describe the property to be searched                      )                          _
          or identify the person by name and address)                        ^              Case No.
Information associated with WhatsApp account mobile                         )                           21-00020
number 671-456-4707 stored at WhatsApp, a company                            ^
          in Menlo Park, CA (See Attachment A)                               ^
    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

        1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  Information associated with WhatsApp account mobile number 671-456-4707 stored at WhatsApp, a company in Menlo
  Park. CA. Property further described in Attachment A.
located in the                                    District of                    Guam                      ,there is now concealed (identify the
person or describe the property to be seized)'.
 See Attachment B, incorporated herein.


          The basis for the search under Fed. R. Crim. P. 41(c) is (checkone or more)'.
                ^evidence of a crime;
                ^contraband, fruits of crime, or other items illegally possessed;
                ^property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:

             Code Section                                                                   Offense Description
        18 U.S.C. Sections 2422(b) &               Attempted Sexual Enticement of a Minor and Attempted Transfer of Obscene
        2 and 18 U.S.C. Sections 1470              Material to a Minor
        &2

          The application is based on these facts:



           sf Continued on the attached sheet.
           O Delayed notice of                    days (give exact ending date ifmore than 30 days:                            ) is requested under
                18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant's signdTrtr^^

                                                                                               Joshua M. Kipp, Special Agent, FBI
                                                                                                       Printed name and title           '


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                           telephone                                (specify reliable electronic means).


Date:          (/
                                                                                                           Judge's signature

City and state: Hagatna, Guam                                                        MICHAEL J. BORDALLO, U.S. Magistrate Judge
                                                                                                       Printed name and title



                        Case 1:21-mj-00020 Document 1 Filed 01/27/21 Page 1 of 13
                    AFFIDAVIT IN SUPPORT OF AN APPLICATION
                           UNDER RULE 41 FOR A WARRANT
                                  TO SEARCH AND SEIZE


   I, Joshua M.Kipp, being first duly sworn, hereby depose and state as follows:

                                       INTRODUCTION


1. I make this affidavit in support of an application under Rule 41 ofthe Federal Rules of

   Criminal Procedure for a search warrant for information associated with a certain account

   that is stored at premises owned, maintained, controlled, or operated by WhatsApp,Inc.

   ("WhatsApp")an electronic communications service headquartered at 1601 Willow Road,

   Menlo Park, CA 94025. The information to be searched is described in the following

   paragraphs and in Attachment A. This affidavit is also made in support of an application for

   a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A)to require

   WhatsApp to disclose to the government records and other information in its possession

   pertaining to the subscriber or customer associated with the accounts, including the contents

   of communications if available.


2. I am a Special Agent(SA)ofthe United States Department of Justice, Federal Bureau of

   Investigation (FBI), and have been so employed since June 2003. I am currently assigned to

   the Honolulu Division, Guam Resident Agency as the Marianas Child Exploitation Human

   Trafficking Task Force Commander, where my investigative responsibilities include

   investigation of child exploitation crimes including enticement of a minor and possession,

   receipt, and distribution of child pornography, among others. I have gained knowledge and

   experience through training at the FBI Academy,in-service training, and everyday work in

   conducting these types of investigations. I have received training in the area of child

   pornography and child exploitation investigations and have been certified and authorized by




            Case 1:21-mj-00020 Document 1 Filed 01/27/21 Page 2 of 13
   the FBI to conduct online undercover operations. I am an investigative or law enforcement

   officer ofthe United States within the meaning of Section 2510(7)of Title 18, United States

   Code,and empowered by the law to conduct investigations of, and to make arrests for

   offenses enumerated in Section 2516 of Title 18, United States Code. Through my training

   and experience, 1 have become familiar with the manner in which criminal offenders operate,

   and the efforts ofthose individuals in such activities.

3. During my tenure as a SA with the FBI,1 have participated in numerous investigations where

   1 have(a) conducted physical and wire surveillance;(b)executed search warrants for

   electronic devices;(c)served as a monitor in federal wiretap cases and overheard

   conversations oftraffickers to identify subjects and gather evidence;(d)conducted

   surveillance of individuals engaged in the sexual exploitation of children and other violations

   offederal and state law;(e)and arrested offenders for the online production and distribution

   of child pornography. Successfully executing a search of social media and electronic devices

   is different than searching a location. Often, special equipment is necessary to conduct a

   search of social media or an electronic device. 1 have experience conducting searches on

   social media platforms, wherein a computer was used to access and search the information.

   In connection with my official duties, 1 investigate violations offederal criminal laws,

   including offenses pertaining to certain activities relating to material involving the sexual

   exploitation of minors in violation of 18 U.S.C. § 2251(a), 18 U.S.C. § 2252(a)(2), 18 U.S.C.

   § 2252A(a)(2), 18 U.S.C. § 2252(a)(4)(B), 18 U.S.C. § 2252A(a)(5)(B), 18 U.S.C. § 2422(b)

   and 18 U.S.C. § 1470. 1 have received training in the area of child pornography and child

   exploitation and have had the opportunity to observe and review numerous examples of child




            Case 1:21-mj-00020 Document 1 Filed 01/27/21 Page 3 of 13
   pornography (as defined in 18 U.S.C. § 2256)in various forms of media, including computer

    media.


4. Based on my training and experience and the facts as set forth in this affidavit, there is

   probable cause to believe that violations of 18 U.S.C. § § 2422(b) and 2 as well as violations

   of 18 U.S.C. § § 1470 and 2 have been committed by JASON S. BROWN while using

   telephone number 671-456-4707 and the messaging application WhatsApp. There is also

   probable cause to search the information described in Attachment A for evidence,

   instrumentalities, contraband, and/or fruits ofthese crimes further described in Attachment B.

5. The purpose ofthe Applications is to seize evidence for violations of 18 U.S.C. § § 2422(b)

   & 2 and violations of 18 U.S.C. § § 1470 & 2, relating to material involving the attempted

   sexual enticement of a minor and the attempted transfer of obscene material to a minor. The

   applied-for warrant would authorize the forensic examination ofthe stored application data

   for the purpose of identifying electronically stored data particularly described in Attachment

   B.


6. As part ofthe investigation, I have reviewed documentation and reports provided by and

   discussed information with other agents and investigators involved in the investigation.

        a. The facts in this affidavit come from my personal observations, my training and

             experience, and information obtained from other agents and witnesses. This affidavit

             is intended to show merely that there is sufficient probable cause for the requested

             warrant and does not set forth all of my knowledge about this matter.

        b. As a result ofthe instant investigation described more fully below, there is probable

             cause to believe that evidence, fruits, and instrumentalities of attempts to violate




              Case 1:21-mj-00020 Document 1 Filed 01/27/21 Page 4 of 13
            federal law including 18 U.S.C. § § 2422(b)& 2 and 18 U.S.C. § § 1470 & 2 are held

            with WhatsApp,Inc. a social media application company.

                        PERTINENT FEDERAL CRIMINAL STATUTES

7. Title 18 U.S.C. § § 2422(b)& 2, makes it a federal crime for any person, using the mail or

   any facility or means of interstate or foreign commerce, or within the special maritime and

   territorial jurisdiction ofthe United States knowingly persuades, induces, entices, or coerces

   any individual who has not attained the age of 18 years, to engage in prostitution or any

   sexual activity for which any person can be charged with a criminal offense, or attempts to

   do so.


8. Title 18 U.S.C. § § 1470 & 2, makes it a federal crime for whoever, using the mail or any

   facility or means of interstate or foreign commerce, knowingly transfers obscene matter to

   another individual who has not attained the age of 16 years, knowing that such other

   individual has not attained the age of 16 years, or attempts to do so.

                                BACKGROUND INFORMATION
                          WHATSAPP MESSAGING APPLICATION


9. WhatsApp Messenger is a US-based proprietary, cross-platform messaging subscription

   service for smartphones, owned by Facebook. Users must register an actual mobile phone

   number to send and receive WhatsApp messages. As of August 2015, end-to-end encryption

   (E2E)is available on all seven platforms WhatsApp supports(Android,iOS, Blackberry,

   Blackberry 10, Windows Phone, S40, and S60). One-to-one WhatsApp text messages,from

   any E2E-enabled client, will be encrypted even across platforms.

10. WhatsApp stores device information such as the model, operating system, operating system

   version, mobile device phone number,and mobile network information of devices used in

   conjunction with the service. They also collect unique device identifiers such as the Media




             Case 1:21-mj-00020 Document 1 Filed 01/27/21 Page 5 of 13
   Access Control(MAC)address and the International Mobile Equipment Identifier(IMEI)or

   Mobile Equipment Identifier(MEID)of devices used to access WhatsApp.

11. In some cases, users of social networking applications will communicate directly with the

   application about issues relating to the account, such as technical problems, billing inquiries,

   or complaints from other users. Application providers typically retain records about such

   communications, including records of contacts between the user and the providers support

   services, as well as records of any actions taken by the provider or user as a result of the

   communications. In addition, application providers often have records ofthe IP addresses

   used to register the account and the IP addresses associated with particular logins to the

   account. Because every device that connects to the Internet must use an IP address, IP

   address information can help identify which computers or other devices were used to access

   the account and their geographic location.

12. In my training and experience, evidence of who was using an application account may be

   found in address books, contact or buddy lists, email addresses in the account, and

   attachments to electronic messages, including pictures and files.

                         FACTS SUPPORTING PROBABLE CAUSE


13. On November 16, 2020, SA Kipp created an undercover persona on the Grindr application.

   As advertised on its website, Grindr is a location-based social networking and online dating

   application for gay, bisexual, and transgender people. The persona SA Kipp created on

   Grindr was advertised as an 18 year-old male with the usemame "Shzayne". Shzayne

   advertised that he was looking for "chat, dates, friends, right now". At approximately 8:51

   p.m. on November 17, 2020, usemame NPNC began a chat on the Grindr application with

   Shzayne. During the brief Grindr chat, NPNC told Shzayne his name was Jay and asked if




            Case 1:21-mj-00020 Document 1 Filed 01/27/21 Page 6 of 13
   Shzayne had a WhatsApp account. Shzayne told Jay he did have a WhatsApp account and

   Jay gave Shzayne the cellular telephone number 671-456-4707 to use to contact Jay on the

   WhatsApp application.

14. On November 17, 2020, SA Kipp, using cellular telephone number 671-685-4927 and

   undercover name Shayne in the WhatsApp application, began a chat conversation with Jay at

   671-456-4707. The following is an extract of the relevant WhatsApp chat communications:

      11/17/20, 9:14 PM - Shayne: Hi jay
      11/17/20, 9:14 PM-Jay: Hi
      11/17/20, 9:21 PM - Jay: How old are you?
      11/17/20,9:21 PM - Shayne: 13
      11/17/20,9:21 PM-Jay:Oh
      11/17/20, 9:21 PM - Shayne: Is that too young?
      11/17/20, 9:21 PM - Jay: So you made a fake account on grindr
       11/17/20, 9:22 PM - Shayne: Yeah. I guess u have to be 18.
      11/17/20, 9:22 PM - Jay: Yeah. But to me your ok with me
      11/17/20, 9:26 PM - Jay: 1 see so your a virgin

       11/17/20, 9:26 PM - Shayne:
       11/17/20, 9:27 PM - Jay: So you like getting suck
       11/17/20, 9:27 PM - Shayne: I've never tried
       11/17/20, 9:28 PM - Jay: Really?
       11/17/20, 9:28 PM - Jay: What about getting fuck
       11/17/20, 9:29 PM - Shayne: I am homeschool so I don't have any friends. Not really
      done anything
       11/17/20, 9:36 PM - Jay: But is it ok with you if I can see your dick
       11/17/20, 9:49 PM - Jay: So your really 13?
       11/17/20, 9:49 PM - Shayne: Really. U don't believe me?




           Case 1:21-mj-00020 Document 1 Filed 01/27/21 Page 7 of 13
15. At 10:05 p.m., SA Kipp sent a picture to Jay at 671-456-4707. The image was of a young-

   looking male who was acting in an undercover capacity. The pertinent WhatsApp

   communications between November 17,2020 and November 18, 2020 continued as follows:

       11/17/20, 10:06 PM - Jay: Is that really you?
       11/17/20, 10:07 PM - Jay: Wow your really handsome
       11/17/20, 10:07 PM - Jay: It you don't look your 13
       11/17/20, 10:08 PM - Shayne: My mom says the same thing. She says I should stop
       drinking milk. Lol
       11/17/20,10:08 PM - Jay: You look 15
       11/18/20, 7:33 PM - Jay: I'll be honest
       11/18/20, 7:34 PM - Jay: I do wanna try you out
       11/18/20, 7:38 PM - Shayne: What does that mean for real?
       11/18/20, 7:41 PM - Jay: Meaning I wanna try and put my dick in your butt
16. At this point in the chat conversation Jay, using cellular telephone number 671-456-4707,

   sent the image of his penis to SA Kipp using cellular telephone number 671-685-4927 and

   undercover name Shayne as follows:

       11/18/20, 8:11 PM - Jay: So you wanna leam on how to be gay

       11/18/20, 8:36 PM - Jay: And idk you wanna hangout with me

       11/18/20, 8:43 PM - Jay: To be gay or you willing to do it

       11/18/20, 9:00 PM - Jay: I hope ffiday will meet

       11/18/20, 9:02 PM - Jay: And I hope you gonna like having a dick in your butt

       11/18/20, 9:24 PM - Jay: Even your 13 I do wanna try you

17. On November 19, 2020,the WhatsApp chat conversation continued between Jay at 671-456-

   4707, and SA Kipp using cellular telephone number 671-685-4927 and undercover name

   Shayne. While discussing meeting on Friday, November 19, 2020,the following chats

   messages were exchanged:




            Case 1:21-mj-00020 Document 1 Filed 01/27/21 Page 8 of 13
       11/19/20, 7:07 PM - Shayne: Can u bring me something?
       11/19/20, 7:07 PM - Jay: Like
       11/19/20, 7:08 PM - Shayne: Candy. I know it sounds dumb but my parents don't let me
       eat much ©
       11/19/20, 7:09 PM - Jay: What kinda of candy
       11/19/20, 7:10 PM - Shayne: 1 like baby bottle pops. That sounds really lame huh?
       11/19/20, 7:10 PM-Jay: I'll get it
       11/19/20, 7:26 PM - Shayne: So you have your own car?
       11/19/20, 7:28 PM - Jay: I'm driving a subaru crosstrek
18. On November 20, 2020, an administrative subpoena return was received from IT&E, a

   cellular telephone service provider on Guam,in reference to the subscriber of cellular

   telephone number 671-456-4707. The return identified cellular telephone number 671-456-

   4707 as belonging to JASON BROWN,address 208 Jesua Bias Court, Yigo, Guam 96929.

19. Also on November 20, 2020, the WhatsApp chat conversation continued between Jay at 671-

   456-4707, and SA Kipp using cellular telephone number 671-685-4927 and undercover name

   Shayne as follows:

       11/20/20, 7:58 PM - Jay: I'm coming now

       11/20/20, 8:01 PM - Jay: Which gate are you gonna be at

       11/20/20, 8:02 PM - Shayne: Front gate please. The other gates too far i think.

       11/20/20, 8:23 PM - Jay: I'm gonna be at the gate in 6 minutes

       11/20/20, 8:35 PM - Jay: I'm here at the visition parking

20. At approximately 8:45 p.m. on November 20, 2020, a dark colored Subaru Crosstrek with

   one occupant was observed in the visitor's center parking outside the front gate of Anderson

   Air Force Base. Federal law enforcement officers detained the individual in the Subaru


   Crosstrek, who was later identified as JASON S. BROWN.




           Case 1:21-mj-00020 Document 1 Filed 01/27/21 Page 9 of 13
21. During a subsequent interview, BROWN admitted to using his cellular telephone, assigned to

   671-456-4707, to communicate with an individual on the Grindr and WhatsApp applications

   he believed to be 13 years old, for the purpose of having sexual intercourse. BROWN also

   admitted to transmitting a picture of his own penis to someone he believed to be 13 years old

   using the WhatsApp messenger application. BROWN provided consent to search his 2019

   Subaru Crosstrek, metallic grey in color, with black cloth interior. A search of the vehicle

   resulted in the seizure of an unused condom, personal lubricant and two Baby Bottle Pop

   candies. Following the interview BROWN's cellular telephone, a Samsung Galaxy A20s

   Cellular Telephone, Model # SM-A207M/DS, Serial Number: R9TN200NLRJ,subscribed to

   IT&B and assigned number 671-456-4707, was also seized as evidence.

                                          CONCLUSION


22. Based on the aforementioned factual information, I respectfully submit there is probable

   cause to believe that evidence, fruits, and instrumentalities ofsuch attempted criminal

   offenses involving the attempted sexual enticement of a minor in violation of 18 U.S.C. §

   2422(b)& 2 and the attempted transfer of obscene material to a minor in violation of 18

   U.S.C. § § 1470 & 2, may be held at WhatsApp Inc. I, therefore, respectfully request that the

   attached warrant be issued authorizing the search and seizure ofthe items listed in

   Attachment B.




                                                        Further Affiant Sayeth Naught.



                                                            lua M. Kipp
                                                        Special Agent
                                                        Federal Bureau of Investigation




           Case 1:21-mj-00020 Document 1 Filed 01/27/21 Page 10 of 13
                                         ATTACHMENT A


                          DESCRIPTION OF ITEMS TO BE SEARCHED


         This warrant applies to information associated with the WhatsApp,Inc. account

associated with 671-456-4707 that is stored at premises owned, maintained, controlled, or

operated by WhatsApp,Inc., a company headquartered at 1601 Willow Road, Menlo Park, CA

94025.




                                               10

             Case 1:21-mj-00020 Document 1 Filed 01/27/21 Page 11 of 13
                                       ATTACHMENT B


                      LIST OF ITEMS TO BE SEIZED AND SEARCHED


Information to be disclosed by WhatsApp.

       To the extent that the information described in Attachment A is within the possession,

custody, or control of WhatsApp,regardless of whether such information is located within or

outside ofthe United States, and including any messages, records, files, logs, or information that

have been deleted but are still available to WhatsApp, or have been preserved pursuant to a

request made under 18 U.S.C. § 2703(f), WhatsApp is required to disclose the following

information to the government for each account or identifier listed in Attachment A:

• Information, other than information related to account creation and start of service, should be

    limited to account information and activity between 11/17/2020 and 11/20/2020.

• All records or other information regarding the identification ofthe account, to include full

    name, physical address, telephone numbers and other identifiers, records of session times and

    durations, the date on which the account was created, the length of service, the IP address

    used to register the account, log-in IP addresses associated with session times and dates,

    account status, e-mail addresses provided during registration, methods of connecting, log

    files, and means and source of payment(including any credit or bank account number);

• The types of service utilized by the user;

• All records pertaining to communications between WhatsApp and any person regarding the

    account, including contacts with support services and records of actions taken.

        The Provider is hereby ordered to disclose the above information to the government

within 14 days ofissuance ofthis warrant.




                                                11

            Case 1:21-mj-00020 Document 1 Filed 01/27/21 Page 12 of 13
Information to be seized by the government

       All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of 18 U.S.C. § § 2422(b)and 2 and 18 U.S.C. § § 1470 and 2,

involving JASON S. BROWN since 11/17/2020, including, for each account or identifier listed

on Attachment A,information pertaining to the following matters:

           (a) Communication with 671-456-4707 on any messaging applications or forums

               regarding the enticement of a minor.

          (b) The identity ofthe person(s) who created or used the user ID,including records

               that help reveal the whereabouts of such person(s).

       This warrant authorizes a review of electronically stored information, communications,

other records and information disclosed pursuant to this warrant in order to locate evidence,

fruits, and instrumentalities described in this warrant. The review ofthis electronic data may be

conducted by any government personnel assisting in the investigation, who may include, in

addition to law enforcement officers and agents, attorneys for the government, attorney support

staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete copy ofthe

disclosed electronic data to the custody and control ofattorneys for the government and their

support stafffor their independent review.




                                                12

            Case 1:21-mj-00020 Document 1 Filed 01/27/21 Page 13 of 13
                                                                                                    /
